         Case 3:20-cv-01164 Document 1 Filed 04/02/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
 Plaintiff

 v.                                             CIVIL NO. 20-

 ONE (1) GLOCK PISTOL, MODEL 26,
 SERIAL NUMBER MPH881 AND
 ELEVEN (11) ROUNDS OF 9MM
 AMMUNITION,
 Defendant.


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, plaintiff, the United States of America, by and through its

undersigned attorneys, W. Stephen Muldrow, United States Attorney for the District of

Puerto Rico; Héctor E. Ramírez-Carbó, Assistant United States Attorney, Chief Civil

Division; and Maritza González-Rivera, Assistant United States Attorney, brings this

complaint and alleges as follows in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

                                NATURE OF THE ACTION

       This is a civil action in rem brought to enforce the provisions of Title 18, United

States Code, Sections 924(c)(1)(A), 922(g)(1), 981(a)(1)(c) and 924(d); and Title 28,

United States Code, Section 841(a)(1).

                                   DEFENDANT IN REM

       The defendant property seized by an officer of the Drug Enforcement

Administration (“DEA”), consist of: One (1) Glock, Model 26, Serial Number MPH881,

and Eleven (11) rounds of 9mm ammunition.




                                            1
             Case 3:20-cv-01164 Document 1 Filed 04/02/20 Page 2 of 4




                                 JURISDICTION AND VENUE

        This Court has subject matter jurisdiction over an action commenced by the United

States pursuant to Title 28, United States Code, Section 1345; over an action for forfeiture

pursuant to Title 28, United States Code, Section 1355; and over this particular action

pursuant to Title 18, United States Code, Sections 981(a)(1)(c) and 924(d).

                                   BASIS FOR FORFEITURE

        This court has in rem jurisdiction over defendant property pursuant to Title 28,

United States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture

occurred in this district) and Section 1355(b)(1)(B) (the defendant property is found in this

district).

        Venues is proper in this district pursuant to Title 28, United States Code, Section

1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and

Section 1395 (the defendant property is found in this district).

                                      CLAIM FOR RELIEF

        This is a civil action in rem brought to enforce the provisions of Title 21, United

States Code, Sections 981(a)(1)(c) – Civil Forfeiture and 924(d) – Penalties: Firearms

Forfeiture.

                                              FACTS

        The facts and circumstances supporting the seizure and forfeiture of defendant

property are contained in the Title 28, United States Code, Section 1746 unsworn

declaration of DEA Special Agent, Sandy G. Ordonez attached hereto, and incorporated

herein as if fully stated.




                                              2
          Case 3:20-cv-01164 Document 1 Filed 04/02/20 Page 3 of 4




                                    CLAIM FOR RELIEF

        WHEREFORE, the United States of America prays that a warrant of arrest for

defendant property be issued; that due notice be given to all parties to appear and show

cause why forfeiture should not be decreed; that judgment be entered declaring defendant

property condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further

relief as this Court may deemed just and proper, together with the costs and disbursements

of this action.

        RESPECTFULLY SUBMITTED.

                                        1st day of April 2020.
        In San Juan, Puerto Rico, this ____

                                                    W. STEPHEN MULDROW
                                                    United States Attorney

                                                    s/MGonzález
                                                    Maritza González-Rivera
                                                    Assistant U.S. Attorney
                                                    350 Chardon Street
                                                    1201 Torre Chardon Building
                                                    Hato Rey, Puerto Rico 00918
                                                    Tel. (787) 766-5656
                                                    Fax. (787) 771-4050
                                                    Email: Maritza.gonzalez@usdoj.gov




                                            3
         Case 3:20-cv-01164 Document 1 Filed 04/02/20 Page 4 of 4




                             VERIFIED DECLARATION

       I, Maritza González-Rivera, Assistant U.S. Attorney, for the District of Puerto Rico,

declare under penalty of perjury as provided by Title 28, United States Code, Section 1746,

the following:

       That the foregoing Complaint is based on reports and information furnished to me

by the DEA; that everything contained therein is true and correct to the best of my

knowledge and belief.

       Executed in San Juan, Puerto Rico, this ___
                                               1st day of April 2020.

                                                     s/MGonzález
                                                     Maritza González-Rivera
                                                     Assistant U.S. Attorney


                             VERIFIED DECLARATION

       I, Sandy G. Ordonez, DEA Special Agent, declare as provided by Title 28, United

States Code, Section 1746, the following:

       I have read the contents of the foregoing Complaint for Forfeiture In Rem and the

attached unsworn declaration thereto, and I find the same to be true and correct to the best

of my knowledge and belief. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed in San Juan, Puerto Rico, this 1st day of April 2020.



                                                     _____________________
                                                     Sandy G. Ordonez
                                                     DEA Special Agent




                                             4
         Case 3:20-cv-01164 Document 1-1 Filed 04/02/20 Page 1 of 5




                     UNSWORN DECLARATION IN SUPPORT OF
                        CIVIL FORFEITURE COMPLAINT

                                    INTRODUCTION

       Pursuant to Title 28, United States Code, Section 1746, I, Sandy G. Ordonez,

Special Agent of the Drug Enforcement Administration (DEA), declare under penalty of

perjury that the following is true and correct:

                            PROFESSIONAL BACKGROUND

       I have been employed by the DEA as a Special Agent for approximately three

years. I am currently assigned to the Caribbean Division. I have received specialized

training in the enforcement of laws concerning controlled substances as found in Title 21,

United States Code, Sections 841(a)(1), and 846 and Title 21, United States Code,

Section 924(c).

        Through investigations and training, I am familiar with narcotics smuggling

techniques, the types and amounts of profits made by drug dealers and methods,

language, and terms, which are used to disguise the source and nature of the profits from

their illegal activities.

        Because this Unsworn Declaration is submitted for a limited purpose, I have not

included details of every aspect of this investigation. I am thoroughly familiar with the

information contained in this Declaration, either through personal investigation or

through discussions with other law enforcement officers who have interviewed

individuals or personally have obtained information, which they in turn have reported to

me.

        This Unsworn Declaration is submitted in support of a civil forfeiture action,

which involves the offenses related in:



                                                                                        1
         Case 3:20-cv-01164 Document 1-1 Filed 04/02/20 Page 2 of 5




    a. Title 18, United States Code, Section 924(c)(1)(A) – Possession of a Firearm in

       furtherance of drug trafficking crime.

    b. Title 18, United States Code, Section 922(g)(1) – Felon in possession of a firearm.

    c. Title 28, United States Code, Section 841(a)(1) – Possession with intent to

       distribute controlled substances.

    d. Title 18, United States Code, Section 981(a)(1)(c) – Civil Forfeiture.

    e. Title 18, United States Code, Section 924(d) – Firearm and Ammunition

       Forfeiture.

                                 ITEMS TO BE FORFEITED

    This Unsworn Declaration is offered in support of a civil complaint for the forfeiture

of the following seized asset:

    a. One (1) Glock Pistol, Model 26, Serial Number MPH881; and

    b. Eleven (11) rounds of 9mm ammunition.

                                 FACTUAL BACKGROUND

       Based upon my personal knowledge and information furnished to me by other

Federal and State Law Enforcement Officers, I am fully aware and allege the following

facts to be true and correct:

       On April 28, 2017, Puerto Rico Police Department (PRPD), Fuerzas Unidas de

Rapida Accion (FURA) received information regarding a report of suspicious

activity in El Coral Public Housing Project (PHP) in Carolina, PR. The information

received by the PRPD FURA officers indicated that there were several weapon and drug

transactions taking place in building #2, at the aforementioned PHP. The information

also indicated that there was a dark skin (unidentified) male wearing a black

shirt, conducting several drug transactions at building #2.          In addition, PRPD

2
        Case 3:20-cv-01164 Document 1-1 Filed 04/02/20 Page 3 of 5




FURA representatives were also notified that an Acura TL-S, with Puerto Rico license

plate FWY-918 (registered to Abel Medina-Santiago) was located inside El Coral PHP

transporting weapons and drugs equipped with a hidden compartment.

       Based on the information, at approximately 11:00 a.m., PRPD FURA agents

arrived at El Coral PHP in Carolina, PR. Once inside the PHP and in the vicinity of

building #2, FURA Agent Eric Cotto-Matos observed a dark skin male wearing a black

shirt, subsequently identified as a “Minor”, holding a clear plastic bag which contained

several baggies with a white powdery substance, believed to be cocaine. The individual

observed the marked unit and started running. After this, FURA Agent Eric Cotto-Matos,

wearing his PRPD uniform, began foot chasing the “Minor” and observed the “Minor”

running towards the 4th floor of building #2. After this, FURA Agent Eric Cotto-Matos

observed the “Minor” enter inside apartment #39 and subsequently closed the front door.

PRPD FURA agents indicated to DEA agents that they contacted Puerto Rico

Departamento de la Vivienda (PRDV) and they (PRDV) indicated that Apartment #39

was vacated and no registered personnel was currently residing at apartment #39.

       After this, FURA Agent Eric Cotto-Matos opened the front door and once inside

apartment #39, FURA Agent Eric Cotto-Matos came across a female, subsequently

identified as Darcy Lynnette Torres-Vazquez. After this, FURA Agent Eric Cotto-Matos

asked Torres-Vazquez the location of the “Minor” wearing the black shirt. Torres-

Vazquez pointed to the room, hereinafter referred to as Room #1, where the “Minor” was

located. After this, FURA Agent Eric Cotto-Matos opened Room #1 and encountered the

“Minor”, wearing a black shirt, and placed him under arrest. After placing the “Minor”

under arrest, FURA Agent Eric Cotto-Matos observed a clear plastic bag, which




                                                                                      3
        Case 3:20-cv-01164 Document 1-1 Filed 04/02/20 Page 4 of 5




contained several baggies with a white powdery substance, believed to be cocaine,

located inside Room #1.

       After this, FURA Agent Eric Cotto-Matos proceeded to Room #2 where he

knocked and announced his presence. An unidentified individual, subsequently identified

as Joshua Miguel Rivera, opened the door of Room #2 and immediately closed the door,

blocking the access of Room #2. After this, FURA Agent Eric Cotto-Matos, pushed the

door and gained access to Room #2, where he observed a loaded Glock 26 pistol,

approximately 90 baggies containing a white powdery substance, a ceramic plate

containing a white powdery substance, an undetermined amount of US currency, and the

car keys to the aforementioned Acura TL-S that were located on top of a bed. After this,

FURA Agent Eric Cotto-Matos placed Joshua Miguel Rivera under arrest.

       PRPD FURA Agents transferred Joshua Miguel Rivera and others to FURA

San Juan for further processing and questioning. Later, PRPD FURA Agents transferred

Joshua Miguel Rivera to the DEA office in Guaynabo for federal prosecution.

Investigators learned that on February 15, 2014, Joshua Miguel Rivera pleaded guilty for

Title 18, United States Code, Sections 922(g)(3) and 924(a)(2) - Possession of a weapon

by a prohibited person under criminal case: 3:13-601-01 (JAG). And at the time of his

arrest, Joshua Miguel Rivera was under a federal supervised release.

       On May 3, 2017, a Federal Grand Jury for the District of Puerto Rico returned an

Indictment against Joshua Miguel Rivera charging him with violation to Title 18, United

States Code, Sections 924 (c)(1)(A) and 922(g)(1); and Title 28, United States Code,

Section 841(a)(1). See United States v. Joshua Miguel Rivera, 17-283(ADC).

       In reference to these events, the aforementioned firearm and ammunition,

described as a Glock pistol (model 26, serial number MPH881) and one (1) magazine

4
        Case 3:20-cv-01164 Document 1-1 Filed 04/02/20 Page 5 of 5




with eleven (11) rounds of 9mm ammunition was seized and held as evidence. Joshua

Miguel Rivera does not have a gun permit in the Commonwealth of Puerto Rico.

       On June 12, 2018, defendant Joshua Miguel Rivera entered a Plea and Forfeiture

Agreement as to Counts One and Two of the Indictment. See Rivera at Docket No. 33.

       On July 23, 2019, Joshua Miguel Rivera was sentenced by U.S. District Judge

Aida Delgado Colon in the District of Puerto Rico to the following: Count One –

Possession of a firearm in furtherance of a drug trafficking crime. Count Two –

Possession with intent to distribute cocaine. The defendant pleaded guilty to Counts One

and Two of the indictment of 6/12/2018; seventy-two (72) months as to count one and ten

(10) months as to count two for a total of eighty-two (82) months to be served

consecutively. Upon release from imprisonment, defendant will be on supervised release

for a term of: five (5) years as to count one and three (3) years as to count two to be

served concurrently, and a monetary penalty of $200.00. However, the aforementioned

Glock 26 and the ammunition were not forfeited as part of the criminal proceedings. See

Id at Docket No. 45.

       Based upon my training and experience, and my participation in other

investigations, and facts concerning this investigation, I believe that the Glock 26 and the

eleven (11) rounds of 9mm ammunition are subject to civil forfeiture pursuant to Title 18,

United States Code, Section 981(a)(1)(c).

       Sworn and signed under penalty of perjury, pursuant to Title 28, United States

Code, Section 1746.

       In San Juan, Puerto Rico this 1st of April 2020.

                                                      ____________________________
                                                      Sandy G. Ordonez
                                                      Special Agent
                                                      Drug Enforcement Administration
                                                                                          5
                                         Case 3:20-cv-01164 Document 1-2 Filed 04/02/20 Page 1 of 1

OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
      UNITED STATES OF AMERICA                                                                                  One (1) Glock, Model 26, Serial No. MPH881 and Eleven (11)
                                                                                                                rounds of 9mm ammunition.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
    Maritza González-Rivera, AUSA, 350 Carlos Chardon Ave, Suite
    1201, Hato Rey, PR 00918
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
’1       U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
’1       Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                                         Title 18, United States Code, Sections 981(a)(1)(C), 924(d), 924(c)(1)(A), 922(g)(1) and
VI. CAUSE OF ACTION                         Brief description of cause:                  Title 28, United States Code, Section 841(a)(1).

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                        JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
                    4/01/2020                                     s/Maritza González

FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
                 Case 3:20-cv-01164 Document 1-3 Filed 04/02/20 Page 1 of 1

     United States District Court for the District of Puerto Rico

                                            CATEGORY SHEET


1.      Title of Case (Name of first party on each side only)
                 U.S. v. One (1) Glock, Model 26, Serial No. MPH881, and Eleven (11) rounds of 9mm ammunition.




2.      Category in which case belongs: (See Local Rules)

                          X                                                     CIVIL FORFEITURE
                                                ORDINARY CIVIL CASE
                                                SOCIAL SECURITY
                                                BANK CASE
                                                INJUNCTION


3.      Title and number, if any, of related cases (See Local Rules)




4.      Has a prior action between the same parties and based on the same claim ever been filed in
        this Court?
                                          X
                    o YES                 o NO

5.      Is this case required to be heard and determined by a District Court of three judges pursuant to
        Rule 28 U.S.C. 2284?
                                             X
                    o YES                   o    NO

6.      Does this case question the constitutionality of a state statute (FRCP 24)?

                         o YES                      x
                                                    o NO




(Please Print)
                                         USDC # 208801
USDC ATTORNEY’S ID NO.
                                         Maritza González-Rivera
ATTORNEY’S NAME:
                                         TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE
MAILING ADDRESS:
                                         HATO REY PR                                       00918
                                                                              ZIP CODE
                                         787-766-5656
TELEPHONE NO.
